UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6813



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DAVID HILL,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CR-01-191; CA-04-1249)


Submitted:    December 30, 2005            Decided:   January 26, 2006


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           David Hill, a federal prisoner, seeks to appeal the

district court’s order dismissing his 28 U.S.C. § 2255 (2000)

motion.    28    U.S.C.    §   2244(d)(1)     (2000).     The   order   is   not

appealable unless a circuit justice or judge issues a certificate

of appealability.     28 U.S.C. § 2253(c) (2000).             A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional    claims       is   debatable    and   that   any   dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Hill has not made the requisite showing.

Accordingly, although we grant Hill’s motion to supplement his

pleadings, we deny a certificate of appealability and dismiss the

appeal.

           Hill also petitions this court for writ of mandamus,

alleging the district court has unduly delayed acting on his motion

for a new trial.    He seeks an order from this court directing the

district court to act.         We find there has been no undue delay in

the district court.       Accordingly, we deny the mandamus petition.


                                      - 2 -
We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                  - 3 -